Exhibit 10.1

SIXTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
entered into effective as of July 30, 2010 (the “Effective Date”), among
NORTHWEST PIPE COMPANY, an Oregon corporation (the “Borrower”), and BANK OF
AMERICA, N.A., as Administrative Agent (the “Administrative Agent”).

RECITALS

Borrower, Administrative Agent and certain lenders party thereto from time to
time are parties to that certain Amended and Restated Credit Agreement entered
into as of May 31, 2007 (as amended, modified or supplemented from time to time,
the “Credit Agreement”). Borrower and Administrative Agent desire to amend the
Credit Agreement as set forth herein. The Required Lenders (as that term is
defined in the Credit Agreement), and Bank of America, N.A., as Swing Line
Lender and L/C Issuer, have consented to the amendments to the Credit Agreement
set forth herein as indicated by their signatures below.

NOW THEREFORE, the parties agree as follows:

AGREEMENT

1. Recitals. The Recitals are true.

2. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given in the Credit Agreement.

3. Temporary Waiver of Financial Covenants. Application of the financial
covenants set forth in Section 6.17 of the Credit Agreement is hereby
temporarily waived for the period from July 30, 2010, through, but excluding,
September 17, 2010; provided, however, that nothing in this paragraph shall be
construed to suspend or waive Borrower’s obligation to (a) be in compliance with
the financial covenants then set forth in Section 6.17 of the Credit Agreement
on and after September 17, 2010, and (b) deliver a Compliance Certificate not
later than September 30, 2010, demonstrating Borrower’s compliance with the
financial covenants then contained in Section 6.17 of the Credit Agreement as of
June 30, 2010, and any failure to be in compliance or to deliver such Compliance
Certificate shall constitute an Event of Default under the Credit Agreement. The
Compliance Certificate (including a completed Schedule 1 thereto) required to be
delivered under the Credit Agreement not later than August 30, 2010, may note
the foregoing waiver, but shall otherwise be delivered in form and substance as
required by the Credit Agreement. The foregoing waiver does not constitute a
waiver of any Default now existing or hereafter arising, whether known or
unknown by Administrative Agent. The foregoing waiver does not represent any
amendment of, or any agreement to amend, any provision of the Credit Agreement.

 

Page 1 – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

4. Amendment to Section 6.01(a)(i) of the Credit Agreement. Section 6.01(a)(i)
of the Credit Agreement is amended in its entirety to read as follows:

“(a)(i) as soon as available, but in any event within 273 days after the end of
Borrower’s 2009 fiscal year, and within 105 days after the end of each other
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and”

5. Amendment to Section 6.01(b)(i) of the Credit Agreement. Section 6.01(b)(i)
of the Credit Agreement is amended in its entirety to read as follows:

“(b)(i) as soon as available, but in any event within (x) 183 days after the end
of the first fiscal quarter of Borrower’s 2010 fiscal year, (y) 92 days after
the end of the second fiscal quarter of Borrower’s 2010 fiscal year, and (z) 60
days after the end of each of the other first three fiscal quarters of each
fiscal year of Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year end audit adjustments and the absence of
footnotes; and”

 

Page 2 – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

6. Amendments to Section 6.01 of the Credit Agreement.

(a) Section 6.01(d) of the Credit Agreement is amended to read in its entirety
as follows:

“(d)(i) On each of June 30, 2010, July 16, 2010, July 30, 2010, August 13,
2010, August 31, 2010, September 15, 2010, and September 30, 2010, (i) a
forecast prepared by management of the Borrower with the assistance of a
certified public accountant or consultant acceptable to the Administrative Agent
and the Required Lenders and in a form satisfactory to the Administrative Agent
and the Required Lenders, of the weekly cash flows of the Borrower and its
Subsidiaries for the periods commencing on Monday of the immediately succeeding
week, and ending 13 weeks thereafter, together with a statement of the actual
cash flows of the Borrower and its Subsidiaries since the date of the then-most
recently delivered cash flow forecast and a description of material variances
between forecast cash flows and actual cash flows for such period, and (ii) not
later than eighth (8th) Business Day of each of August 2010, September 2010 and
October 2010, a report of the bookings and backlog of Borrower and its
Subsidiaries, in a form and containing details satisfactory to the
Administrative Agent and the Required Lenders, as of the last day of the
immediately preceding month.”

(b) Section 6.01(e) of the Credit Agreement is amended to read in its entirety
as follows:

“(e) Not later than August 30, 2010, a revised financial projection model and
business plan for the Borrower and its Subsidiaries, in form and substance
satisfactory to the Administrative Agent and the Required Lenders, together with
a written review and assessment thereof by an independent certified public
accountant or consultant acceptable to Administrative Agent and the Required
Lenders.”

7. Release. As a material part of the consideration of Administrative Agent
entering into, and the Required Lenders consenting to, this Amendment, Borrower
hereby releases and forever discharges Administrative Agent, the Lenders and
each of their respective successors, assigns, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries, and affiliates (all the foregoing, collectively, the
“Releasees” and individually, a “Releasee”), jointly and severally from any and
all claims, counterclaims, demands, damages, debts, agreements, covenants,
suits, contracts, obligations, liabilities, accounts, offsets, rights, actions
and causes of action of any nature whatsoever, including all claims, demands,
and causes of action for contribution and indemnity, whether arising at law or
in equity, whether presently possessed or possessed in the future, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether presently accrued or to accrue hereafter, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which Borrower may have or claim to have against Releasees (or any one or more
of them); provided, however, that neither Administrative Agent nor any Lender
nor any other Releasee shall be released hereby from: (i) any obligation to pay
to Borrower any amounts that Borrower may have on deposit with Administrative
Agent or any Lender, in accordance with applicable laws and the terms of the
documents establishing any such

 

Page 3 – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

deposit relationship; or (ii) any claim (including without limitation any claim
for breach of the Credit Agreement or other Loan Document) arising from any
action, inaction or conduct of Administrative Agent or the Lenders or the other
Releasees after the effective date of this Amendment.

8. Amendment Fee. Upon the execution and delivery hereof, Borrower shall pay to
the Required Lenders consenting hereto an amendment fee of $312,500, such
amendment fee to be allocated among such Required Lenders in proportion to the
amounts of their respective Commitments.

9. Effective Date. This Amendment shall be effective upon the last to occur of
(a) execution and delivery hereof by Borrower, Administrative Agent and the
Required Lenders, and (b) execution and delivery of an amendment to the Amended
and Restated Note Purchase and Private Shelf Agreement dated as of May 31, 2007
(as amended) by Borrower and the Purchasers thereunder, in form and substance
satisfactory to Administrative Agent.

10. No Further Amendment, Expenses. Except as expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified in full force and effect and the parties hereby ratify their
respective obligations thereunder. Without limiting the foregoing, Borrower
expressly reaffirms and ratifies its obligation to pay or reimburse
Administrative Agent and Lenders on request for all reasonable expenses,
including legal fees actually incurred by Administrative Agent and Lenders in
connection with the preparation of this Amendment, any other amendment documents
and the closing of the transaction contemplated hereby and thereby.

11. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment, it being understood that the
Administrative Agent may rely on a facsimile counterpart signature page hereof
for purpose of determining whether a party hereto has executed a counterpart
hereof.

(b) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of Oregon.

(c) Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

 

Page 4 – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

BORROWER:     NORTHWEST PIPE COMPANY     By:  

 

    Name:  

 

    Title:  

 

ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A., as

Administrative Agent

    By:  

 

    Name:  

 

    Title:  

 

 

 

Page 5 – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONSENTED TO BY THE REQUIRED LENDERS:           BANK OF AMERICA, N.A.     By:  

 

    Name:  

 

    Title:  

 

:    

UNION BANK, N.A., formerly known as

Union Bank of California, N.A.

    By:  

 

    Name:  

 

    Title:  

 

   

HSBC BANK USA, NATIONAL

ASSOCIATION

    By:  

 

    Name:  

 

    Title:  

 

 

 

Page 6 – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION     By:  

 

    Name:  

 

    Title:  

 

CONSENTED TO BY SWING LINE LENDER

AND L/C ISSUER

         

BANK OF AMERICA, N.A., as Swing Line

Lender and L/C Issuer

    By:  

 

    Name:  

 

    Title:  

 

 

Page 7 – SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT